Citation Nr: 1448746	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  05-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an inguinal hernia, to include as the result of exposure ionizing radiation and/or chemical exposure. 

2.  Entitlement to service connection for disorders of the cervical, thoracic, and lumbar spines (back and neck disabilities). 

3.  Entitlement to service connection for type II diabetes mellitus, to include as the result of exposure to herbicides. 

4.  Entitlement to service connection for thromboembolic events, to include as the result of exposure ionizing radiation and/or chemical exposure. 

5.  Entitlement to service connection for hypothyroidism, to include as the result of exposure ionizing radiation and/or chemical exposure. 

6.  Entitlement to service connection for cardiovascular disease, to include as the result of exposure ionizing radiation and/or chemical exposure. 

7.  Entitlement to service connection for liver disease involving hemangioma, to include as the result of exposure ionizing radiation and/or chemical exposure. 

8.  Entitlement to service connection for granulomas, to include as the result of exposure ionizing radiation and/or chemical exposure. 

9.  Entitlement to service connection for status post sigmoidectomy with end colostomy with Hartmann 's pouch and recurrent diverticulosis, to include as the result of exposure ionizing radiation and/or chemical exposure. 

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression, to include as the result of exposure ionizing radiation and/or chemical exposure or as secondary to a service-connected disability. 

11.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 based upon a period of convalescence following surgery for a service-connected disability. 

12.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973, and from July 1976 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran's VA claims file has since been transferred to the RO in New York, New York.  The issues on appeal were remanded by the Board on two occasions, in June 2007 and May 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2007, the Board remanded the Veteran's acquired psychiatric disorder claim to obtain an opinion as to whether any currently-diagnosed psychiatric disorder was either caused or aggravated by any of his service-connected disabilities.  The examiner was specifically requested to indicate that, if aggravation of the Veteran's diagnosed adjustment disorder with depressed features was found, to quantify the degree of additional impairment resulting from the aggravation. 

In June 2008, the VA examiner indicated that the Veteran currently held a diagnosis of depressive disorder, which was a later development of a basic adjustment disorder.  Unfortunately, the examiner did not address the question posed by the Board.  As such, this examination report was returned by the Board as inadequate for rating purposes in a May 2010 remand.  

Pursuant to the May 2010 Board remand, an additional VA psychiatric examination was provided in June 2012.  Once again, the question of aggravation was not addressed by the examiner.  Instead, a very cursory opinion pertaining only to direct service connection was provided.  The opinion did not provide any details as to whether any current psychiatric manifestation could in any way be related to service.  Instead, the entire opinion consisted of one sentence: "There is no evidence found to establishing [sic] the existence of a nervous disorder during the service nor at the moment of separation from the service."  This opinion not only failed to address the issue of aggravation, but it also failed to address whether any current psychiatric disorder may be related to the Veteran's periods of active service in any way.

A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.9 (2013).  Therefore, this claim must be remanded, once again, so as to obtain a probative etiological opinion from a VA psychiatric provider.  Importantly, to the extent reasonably possible, this opinion should be provided by an examiner who has not provided an opinion thusfar.

Finally, in a statement dated October 2, 2014, the Veteran's representative informed VA that VA treatment records from the Scranton-Wilkes Barre VA Medical Center (VAMC), accrued in September 2014 and "relevant" to his current appeal, had not been associated with the record.  Following a review of the claims file, as well as the Virtual VA electronic records system, the Board is unable to locate these documents.

The Board notes that this case has been on appeal for the better part of a decade, and currently includes thousands of pages of evidence.  Unfortunately, given the failure of the Veteran's representative to identify what disability or disease the "relevant" treatment was for, what it might show, or how it would render service connection any more likely for any of the conditions currently on appeal, the Board is simply unable to proceed with the adjudication of any of the 12 issues currently on appeal until these records are obtained.  

The Board acknowledges VA's duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Accordingly, because the Veteran's representative has insisted that these unobtained records are relevant, a remand is being ordered for the third time in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from December 2013 to the present, to specifically include treatment records from the Scranton-Wilkes Barre VAMC from September 2014 to the present.  

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the etiology of any currently-diagnosed acquired psychiatric disorder (the nature and extent of the disability is not the primary issue, but whether he has a psychiatric disability related to his military service from October 1969 to October 1973, and from July 1976 to June 1977).  To the extent reasonably possible, the examination should be conducted by a medical professional who has not provided an opinion in this case.  The Veteran's claims file should be made available to the examiner for review and a complete rationale should be provided for any opinion expressed.    

Following an examination and a review of the claims folder, the examiner should answer the following questions: 

a) is it at least as likely as not (50 percent or greater probability) that any currently-diagnosed acquired psychiatric disorder either first manifest during either period of active service or was otherwise caused by his military service?  In so doing, the examiner should specifically the Veteran's diagnosis of situational reaction explosive personality in March 1977.

b)  is it at least as likely as not (50 percent or greater probability) that any currently-diagnosed acquired psychiatric disorder was either caused or aggravated by any of the Veteran's service-connected disabilities?  If it is determined that any diagnosed psychiatric disorder was aggravated by a service-connected disability, the examiner is requested to quantify the degree of additional impairment resulting from the aggravation. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If any opinion cannot be provided without resort to speculation, the medical examiner must provide the reasoning for that determination and clearly identify the precise facts which could not be determined.  In particular, the examiner should clarify whether there is any further need for information or testing necessary to make a conclusive determination; and/or whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and the applicable period of time to respond.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



